Green Forest Management Consulting Inc.

3F B302C, No. 185 Kewang Road

Longtan Township, Taoyuan County 325

Taiwan (R.O.C.)

  

February 2, 2013

 

  

Yao De International Recreation Incorporation

Attn: Lo Fun Ming, President

Fl 6-6, No. 188, Sec. 4, Xinyi Road, Daan District, Taipei

Taiwan (R.O.C.)

 



  Re:  Letter of Intent to Purchase Land     Land Lot: Dataoping Section      
 Zaoqiao Township, Maoli County        Taiwan (R.O.C.)     Land Area: 206
Hectares        



  

Dear Mr. Lo:

 

This non-binding letter of intent (the “LOI”) sets forth our understanding of
the mutual intentions of the below parties regarding the proposed sale of
approximately 206 hectares of land, otherwise known as the Royal Country Club
golf course (the “Royal Country Club”), in Dataoping Section, Zaoqiao Township,
Maoli County, Taiwan (R.O.C.) (the “Land”) by Yao De International Recreation
Incorporation, a Taiwan (R.O.C.) corporation (“Yao De”), to Green Forest
Management Consulting Inc., a Taiwan (R.O.C.) corporation (the “Purchaser”)
(Purchaser and Sellers may also be referred to hereinafter individually as a
“Party” and collectively as the “Parties”).

 

1. Transaction. The planned sale will be accomplished by Purchaser purchasing
the Land from Sellers (the “Land Purchase”) at a price to be negotiated by the
Parties in accordance with the terms of a definitive land purchase agreement
(the “Land Purchase Agreement”). In addition, the Parties will jointly determine
the optimum tax structure for the transaction in order to best satisfy tax
planning, regulatory and other considerations.

 

2. Transaction Closing.  The Parties shall use their commercially best efforts
to close the Land Purchase (the “Closing”) within 180 days of both Parties
executing the LOI. Should the Parties be unable to close the transaction within
that time period, the timeline for Closing will be renegotiated by the Parties.

 

3. Definitive Agreements.  Following execution of this LOI, the Parties shall
commence negotiation and preparation of the Land Purchase Agreement and any
other necessary documents (together, the “Definitive Agreements”) that will
define the terms and other commitments contemplated by the Parties. The
Definitive Agreements will contain the general provisions outlined above in
addition to the usual and customary representations and warranties, covenants,
conditions and indemnifications for a transaction of this kind, including, but
not limited to, tax and securities filings, and state and local corporate
filings.  

 



 

 



 

4. Conditions.  For a period of 180 days following execution of this LOI (the
“Due Diligence Period”), the Sellers must comply with all reasonable requests of
Purchaser to review relevant information concerning the Land, including allowing
the Purchaser to conduct and obtain a satisfactory title search and survey of
the Land, conduct environmental and feasibility studies as necessary, as well as
allow Purchasers to determine if the land may be rezoned by the relevant
governmental authorities to meet Purchaser’s needs and planned uses.

 

5. Sellers’s Warranties. The Land Purchase Agreement shall be subject to and
include the following Sellers warranties:

 

(a)Authority and Marketable Title. Sellers are the owners of the Land, possesses
the requisite authority to enter into and perform the Land Purchase Agreement,
and have the absolute right to sell, assign and transfer the Land to Purchaser
at Closing.

(b)No Pending Litigation or Bankruptcy. There are no actions, suits or
proceedings pending or threatened against, or affecting, the Land. No bankruptcy
or similar action, whether voluntary or involuntary, is pending or is threatened
against Sellers, and Sellers have no intention of filing or commencing any such
action.

(c)No Outstanding Purchase Option. No option, right of first refusal or other
contractual opportunity to purchase the Land has been granted to, or executed
with, a third-party that is enforceable against Sellers and/or the Land giving
such third-party a right to purchase an interest in the Land or any part
thereof.

(d)Notice of Repairs. Sellers have received no written notice from any
governmental agency concerning repairs, alterations or corrections that must be
made to the Land.

(e)Hazardous Materials. To the best of Sellers’ actual knowledge, no toxic or
hazardous materials are now or will be at Closing located on or below the
surface of the Land. There are no petroleum storage tanks located on or beneath
the surface of the Land.

(f)Other Contracts. Sellers are not party to any contracts relating to the Land
that are not terminable at will, except as follows: [to be detailed in Land
Purchase Agreement].

(g)No Undisclosed Restrictions. Sellers have not, nor to the best of Sellers’
knowledge or belief have any predecessor in title, executed or caused to be
executed any document with or for the benefit of any governmental authority
restricting the development, use or occupancy of the Land that has not
specifically been disclosed to Purchaser or that would not be revealed in a
title report.

 

6. Transaction, Broker and Document Expenses.  Each Party shall be solely
responsible for all fees and expenses of the Parties’ agents, advisors,
attorneys, brokers and accountants with respect to the negotiation of this LOI,
the negotiation and drafting of the Definitive Agreements and, if the Definitive
Agreements are executed, the closing of the Transaction.

 

7. No Shop.  Until the closing of the Acquisition, or termination of
negotiations related to the Acquisition, Sellers may not enter into any
transaction or agreement related to the sale of the Land, or otherwise encumber
or enter into an agreement that would encumber the Land, or enter into any
agreement outside of the ordinary course of business or that would otherwise
hinder the Parties’ rights or intentions under this LOI.  

 

8. Confidentiality, Non-Disclosure and Subsequent Public Announcement. Neither
Party shall disclose to any other person (other than such party’s employees,
representatives and agents who are bound by confidentiality agreements or other
confidentiality obligations) the terms or conditions hereof or the fact that the
Acquisition is being contemplated by the Parties. Following the execution of
this LOI, Green Forest shall release a Form 8-K with the Securities and Exchange
Commission and a related press release regarding the LOI and the proposed
Acquisition. With the exception of the Form 8-K and press release described in
this section, the Parties agree not to issue any further press releases or make
any further public announcement regarding the Acquisition prior to the Closing
without prior written mutual consent of all Parties, except where a public
announcement is otherwise required by law. In addition, each of the Parties
hereto shall keep confidential each of the provision of this LOI and the
agreements referenced or contemplated herein and all information each party
obtains regarding the other party (collectively, the “Confidential
Information”), except if (a) the information is already a matter of public
record or knowledge; (b) the information may be necessary to a Party’s financial
or legal advisor(s) (subject to such party agreeing to be bound to the
non-disclosure covenants contained in this paragraph); or (c) such disclosure is
required by law. This covenant regarding Confidential Information shall
indefinitely survive the termination of this LOI or any Definitive Agreements.

 



 

 

 

 

9. Acknowledgments and Assent. The Parties acknowledge that they were advised to
consult with an independent attorney prior to signing this LOI and that they
have in fact consulted with counsel of their own choosing prior to executing
this LOI. The Parties agree that they have read this LOI and understand the
content herein and freely and voluntarily assent to all of the terms herein.  

 

10. Entire Agreement; Amendment; Counterparts. This LOI represents the entire
understanding of the Parties with respect to the terms of Purchaser’s proposed
acquisition of the Land and supersedes all prior and/or contemporaneous
agreements, representations and understandings, whether written or oral. This
LOI may only be amended, modified or extended by a written agreement signed by
both Parties hereto. This LOI may not be assigned without the other Party’s
written consent. This LOI may be signed in two or more counterparts, any one of
which need not contain the signature of more than one Party, but all such
counterparts will constitute one and the same agreement.

 

We trust that these terms accurately reflect our understanding. If there are any
questions or comments regarding the same, please feel to contact me at your
convenience. Otherwise kindly execute this LOI acknowledging your agreement to
the terms outlined above.

 

Agreed and accepted by:

 

   

Green Forest Holding, Inc.

a Taiwan (R.O.C.) corporation

 

 

By:  /s/ Chian Yu Chang                    

Name: Chiang Yu Chang

Title: Chairman of the Board

Yao De International Recreation Incorporation

a Taiwan (R.O.C.) corporation

 

By: /s/ Lo Fun Ming _____

Name: Lo Fun Ming

Title: President

 

 

 

 



 

